 

Exhibit 10.47

 

 

GRUBHUB INC.

 

2013 OMNIBUS INCENTIVE PLAN RSU GRANT NOTICE

Pursuant to its 2013 Omnibus Incentive Plan, as amended from time to time (the
“Plan”), GrubHub Inc., a Delaware corporation (the “Company”), hereby grants to
the individual listed below (the “Grantee”), the right to receive shares of
Common Stock of the Company or cash of an equivalent value (the “Restricted
Stock Units”), subject to the terms and conditions set forth herein, in the
Plan, and in the certain Restricted Stock Unit Agreement attached hereto as
Exhibit A (the “Restricted Stock Unit Agreement”), each of which is incorporated
herein by reference. Unless otherwise defined herein, capitalized terms used
herein will have the meanings assigned to them in the Plan and the Restricted
Stock Unit Agreement.

 

NOTICE OF RSU GRANT

 

Grantee:

 

Date of Grant:

 

Total Number of Restricted Stock Units:

 

Vesting Schedule: The Restricted Stock Units shall vest and be settled according
to the following schedule:

 

Grantee agrees to be bound by the terms and conditions of the Plan, the
Restricted Stock Unit Agreement, and this RSU Grant Notice. Grantee has reviewed
the Plan, the Restricted Stock Unit Agreement and this RSU Grant Notice in their
entirety and fully understands the provisions thereof. Grantee hereby agrees to
accept as binding, conclusive, and final all decisions or interpretations of the
Administrator of the Plan regarding any questions arising under the Plan, the
Restricted Stock Unit Agreement and this RSU Grant Notice.

 

--------------------------------------------------------------------------------

Exhibit A

 

RESTRICTED STOCK UNIT AGREEMENT

 

Pursuant to the RSU Grant Notice (the “RSU Grant Notice”) to which this
Restricted Stock Unit Agreement (the “Agreement”) is attached, GrubHub Inc., a
Delaware corporation (the “Company”), has granted to the Grantee (as set forth
in the RSU Grant Notice) the right to receive shares of Common Stock (“Shares”)
or cash of an equivalent value, subject to the restrictions and vesting
requirements described herein (“Restricted Stock Units”) and subject further to
the GrubHub Inc. 2013 Omnibus Incentive Plan (the “Plan”). Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan.

1.

Plan Incorporated by Reference. Notwithstanding anything to the contrary in this
Agreement, this grant of Restricted Stock Units is subject to the terms,
definitions and provisions of the Plan, which is incorporated herein by
reference.

 

2.

Restricted Stock Unit Award. The number of Restricted Stock Units awarded to the
Grantee and the grant date of the award are as set forth in the RSU Grant Notice
delivered to the Grantee (the “Grant”).

 

3.

Vesting of Restricted Stock Units

 

(a)

In General. Except as provided in Section 3(b) below, the Restricted Stock Units
shall vest in accordance with the vesting schedule specified in the RSU Grant
Notice.

 

(b)

Termination of Service.

 

(i)

General. Except as otherwise set forth in an effective employment, service or
similar agreement between the Grantee and the Company or any of its
Subsidiaries, the Grantee shall forfeit all unvested Restricted Stock Units if
Grantee ceases to be a Service Provider for any reason, including the Grantee’s
death or Disability.

 

(ii)

Termination for Cause. Unless otherwise set forth in an effective employment,
service or similar agreement between the Grantee and the Company or any of its
Subsidiaries, if (A) the Grantee’s service to the Company or any of its
Subsidiaries is terminated for Cause or (B) after Grantee’s date of termination
for any other reason, the Administrator determines in its discretion either
that, (1) during the Grantee’s period as a Service Provider, the Grantee engaged
in an act which would have warranted termination for Cause or (2) after
termination, the Grantee engaged in conduct that violates any continuing
obligation or duty of the Grantee in respect of the Company or any Subsidiary,
the Grantee shall forfeit all Shares that the Grantee acquired upon settlement
of the Restricted Stock Units and, to the extent that the Grantee sold or

--------------------------------------------------------------------------------

otherwise disposed of such shares, any gain realized by the Grantee from the
sale or disposition of such shares shall be paid by the Grantee to the Company
upon notice from the Company, subject to Applicable Law.

 

4.

Payment

(a)

Settlement. Upon the vesting of each Restricted Stock Unit, the Company shall
deliver to the Grantee on such vesting date or as soon as reasonably practicable
but in no event later than sixty (60) days thereafter, either (i) one (1) share
of Common Stock or (ii) in the Administrator’s sole discretion, an amount of
cash equal to the Fair Market Value of (1) share of Common Stock on the vesting
date. No fractional Shares shall be delivered; the Company shall pay cash in
respect of any fractional Shares. The Company may deliver such shares either
through book entry accounts held by, or in the name of, the Grantee or cause to
be issued a certificate or certificates representing the number of Shares to be
issued in respect of the Restricted Stock Units, registered in the name of the
Grantee.

 

(b)

Withholding Requirements. As a condition to the settlement of Restricted Stock
Units, the Grantee shall make such arrangements as the Administrator may require
for the satisfaction of any Federal, state, local or foreign withholding tax
obligations that may arise in connection with such Restricted Stock Units. The
Grantee shall satisfy such obligations in cash unless the Administrator elects,
in its sole discretion, to have the Company withhold a number of Shares having a
value equal to such obligations.

 

(c)

Securities Laws Requirements. No shares of Common Stock will be issued or
transferred pursuant to this Agreement unless and until all then applicable
requirements imposed by Federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction, and by any
exchanges upon which the Shares may be listed, have been fully met. As a
condition precedent to the issuance of Shares pursuant to this Agreement, the
Company may require the Grantee to take any reasonable action to meet such
requirements. The Administrator may impose such conditions on any Shares
issuable pursuant to this Agreement as it may deem advisable, including, without
limitation, restrictions under the Securities Act of 1933, as amended, under the
requirements of any exchange upon which such shares of the same class are then
listed, and under any blue sky or other securities laws applicable to such
shares. The Administrator may also require the Grantee to represent and warrant
at the time of issuance or transfer that the Shares are being acquired only for
investment purposes and without any current intention to sell or distribute such
shares.

 

5.

Stockholder Rights/Dividends. Prior to settlement of the Restricted Stock Units,
(a) the Grantee shall have no rights as a stockholder with respect to the Shares
underlying

--------------------------------------------------------------------------------

the Restricted Stock Units, and (b) the Grantee shall not receive payment of, or
credit for, dividends or dividend equivalents with respect to the Shares
underlying the Restricted Stock Units.

6.

Adjustment of Shares. In the event of any change with respect to the outstanding
shares of Common Stock of the Company, the Restricted Stock Units may be
adjusted in accordance with Section 9 of the Plan.

 

7.

Miscellaneous Provisions

 

(a)

Non-transferability. No Restricted Stock Unit may be transferred, assigned,
pledged or hypothecated by the Grantee during the Grantee’s lifetime, whether by
operation of law or otherwise, or be made subject to execution, attachment or
similar process, except (i) by beneficiary designation, will or the laws of
descent and distribution and (ii) in the case of a transfer by the Grantee to
its affiliate with the prior written consent of the Administrator in its sole
discretion.

 

(b)

Not a Contract or Guarantee of Employment. Nothing in this Agreement, in the RSU
Grant Notice or the Plan shall confer upon the Grantee any right to continue to
serve as a Service Provider for any period of specific duration or interfere
with or otherwise restrict in any way the rights of the Company (or any
Subsidiary employing or retaining the Grantee) or of the Grantee, which rights
are hereby expressly reserved by each, to terminate Grantee’s Service Provider
relationship at any time, with or without cause and with or without prior
notice.

 

(c)

Transfer Restrictions. Any Shares delivered hereunder shall be subject to such
stop transfer orders and other restrictions as the Administrator may deem
advisable under the Plan or the rules, regulations and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such shares
are listed, and any applicable Federal or state laws, and the Administrator may
cause orders or designations to be placed upon the books and records of the
Company’s transfer agent to make appropriate reference to such restrictions.

 

(d)

Entire Agreement. This Agreement, the RSU Grant Notice and the Plan constitute
the entire contract between the parties hereto with regard to the subject matter
hereof and supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.

 

(e)

Waiver. No waiver of any breach or condition of this Agreement shall be deemed
to be a waiver of any other or subsequent breach or condition whether of like or
different nature.

 

(f)

Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns

--------------------------------------------------------------------------------

and upon the Grantee, the Grantee’s assigns and the legal representatives, heirs
and legatees of the Grantee’s estate, whether or not any such person shall have
become a party to this Agreement and have agreed in writing to be joined herein
and be bound by the terms hereof.

(g)

Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

(h)

Amendment. This Agreement shall not be amended unless such amendment is agreed
to in writing by both the Grantee and the Company.

 

(i)

Choice of Law. This Agreement shall be governed by, and construed in accordance
with, the laws of Delaware, as such laws are applied to contracts entered into
and performed in such jurisdiction.

 

(j)

Signature in Counterparts. This Agreement may be signed in counterparts,
manually, or electronically, and each of which shall be an original, with the
same effect as if the signatures thereto and hereto were upon the same
instrument.

 

(k)

Grantee Acknowledgment. Grantee represents that he or she has read this
Agreement and is familiar with its terms and provisions. Grantee hereby agrees
to accept as binding, conclusive, and final all decisions or interpretations of
the Administrator of the Plan regarding any questions arising under this
Agreement.